DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
1. This Office Action is in response to the Amendment filed on 03/04/2021.

	2. Applicant's cooperation in correcting the informalities in the Drawings and Specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities as well as indefinite claim language is also appreciated.

	3. Status of Claims:
		Claims 1, 5-6 and 10-11 were amended; and
		Claims 8-9 and 12-14 were cancelled.

4. Drawings:
The Replacement of Figure 2 and newly added Figure 3, filed on 03/04/2021, have been accepted.

5. Specification:
The Amendment to Specification, filed on 03/04/2021, has been accepted.
6. Examiner’s Amendment:
Examiner’s Amendment is to address the redundancy of claimed limitations in Claim 1 and punctuations in Claim 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sang Chul Kwon (Reg. No. 63,153) on Monday March 8, 2021.
The application has been amended as follows: 
-- 1. An exhaust gas purification apparatus, comprising:
a diesel oxidation catalyst (DOC) unit which is configured to convert nitrogen oxides 5(NOx) contained in an exhaust gas discharged from an engine and inputted through a gas inlet of the DOC unit into NO2; 
a composite diesel particulate filter (DPF) unit which is connected to a rear end of the DOC unit via an input line, and configured to remove harmful components including particulate matter (PM) and NOx from the exhaust gas discharged from the engine and inputted from the DOC unit through an outlet and configured to discharge the harmful components through an outlet; 

10a circulation line configured to recirculate the exhaust gas discharged from the DOC unit to the DOC unit gas inlet when the exhaust gas NO2 conversion rate is less than 0.2 based upon the measured NOx concentration by the concentration measurer;  
a circulation valve electrically connected between the DOC unit and the circulation line; and
a control unit;
wherein the circulation valve, provided on the circulation line,   is controlled to input to the gas inlet via at least one of the circulation line and  the input line, by the control unit for recirculating the exhaust gas to the DOC via the gas inlet,
[[
wherein the NOx concentration measured at the concentration measurer is transmitted to the control unit electrically connected with the concentration 25measurer, and 
wherein the exhaust gas inputted to the composite DPF unit if the NO2 conversion rate is 0.2 or more, defined as 
NO2 conversion rate = NO2 mass/NOx mass in exhaust gas.  –
 --  11. A method for purifying exhaust gas, comprising: 
converting nitrogen oxides (NOx) in exhaust gas into NO2 by inputting exhaust gas discharged from an engine to a diesel oxidation catalyst (DOC) unit through a gas inlet; 
removing harmful components including particulate matter (PM) and NOx in the exhaust gas by inputting the exhaust gas discharged from the engine to a composite diesel particulate filter (DPF) unit via 10an input line; 
inputting the exhaust gas discharged from the DOC unit to the gas inlet through a circulation line provided at the input line[[;  
measuring a NOx concentration of the exhaust gas using a concentration measurer which is provided at the input line [[; 
transmitting information on the NOx concentration measured at the concentration measurer to a control unit electrically connected with the concentration measurer;
inputting the exhaust gas to the gas inlet via the circulation line by controlling a circulation valve electrically connected therewith, with the control unit, if NO2 conversion rate is less than 0.2; and
inputting the exhaust gas from the DOC unit to the composite DPF unit if NO2 conversion rate is less than 0.2 or more, defined as 
NO2 conversion rate = NO2 mass/NOx mass in exhaust gas.--  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“concentration measurer” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “concentration measurer” in claims 1 and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “measurer” coupled with functional language “to measure/measured” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term “apparatus” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9 and 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“concentration measurer is a concentration measuring unit 22 which is configured to measure the concentration of NOx ” (See Paragraphs [71]-[72] and [118]-[119]).

Allowable Subject Matter
Claims 1-7, and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of an exhaust gas purification apparatus, having a diesel oxidation catalyst (DOC) unit which is configured to convert nitrogen oxides 5(NOx) contained in an exhaust gas discharged from an engine and inputted through a gas inlet of the DOC unit into NO2; a composite diesel particulate filter (DPF) unit which is connected to a rear end of the DOC unit via an input line, and configured to remove harmful components including particulate matter (PM) and NOx from the exhaust gas discharged from the engine and inputted from the DOC unit through an outlet and configured to discharge the harmful components through an outlet; a concentration measurer configured to measure a NOx concentration of the exhaust gas in the input line; and including:
“10a circulation line configured to recirculate the exhaust gas discharged from the DOC unit to the DOC unit gas inlet when the exhaust gas NO2 conversion rate is less than 0.2 based upon the measured NOx concentration by the concentration measurer;  
a circulation valve electrically connected between the DOC unit and the circulation line; and controlled by a control unit;
the circulation valve, provided on the circulation line, being controlled to input to the gas inlet via at least one of the circulation line and  the input line, by the control unit for recirculating the exhaust gas to the DOC via the gas inlet,
the NOx concentration measured at the concentration measurer being transmitted to the control unit electrically connected with the concentration 25measurer, and 
 the exhaust gas inputted to the composite DPF unit if the NO2 conversion rate being 0.2 or more, defined as 
NO2 conversion rate = NO2 mass/NOx mass in exhaust gas.  

 Regarding Claim 11, the prior art fails to disclose or render obvious the claimed combination of a method for purifying exhaust gas, having converting nitrogen oxides (NOx) in exhaust gas into NO2 by inputting exhaust gas discharged from an engine to a diesel oxidation catalyst (DOC) unit through a gas inlet; removing harmful components including particulate matter (PM) and NOx in the exhaust gas by inputting the exhaust gas discharged from the engine to a composite diesel particulate filter (DPF) unit via 10an input line; inputting the exhaust gas discharged from the DOC unit to the gas inlet through a circulation line provided at the input line;  measuring a NOx concentration of the exhaust gas using a concentration measurer which is provided at the input line; transmitting information on the NOx concentration measured at the concentration measurer to a control unit electrically connected with the concentration measurer; and further including:

“inputting the exhaust gas to the gas inlet via the circulation line by controlling a circulation valve electrically connected therewith, with the control unit, if NO2 conversion rate is less than 0.2; and
inputting the exhaust gas from the DOC unit to the composite DPF unit if NO2 conversion rate is less than 0.2 or more, defined as 
NO2 conversion rate = NO2 mass/NOx mass in exhaust gas.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 8, 2021